I begin this speech with mixed emotions —
happiness over the election of our friend Julian Hunte
— Minister of our sister country in the Caribbean,
Saint Lucia — as President of this body; and pain,
because our United Nations lost one of its best people,
as did Brazil, an exemplary member of one of the
world’s soundest diplomatic systems. Sergio Vieira de
Mello died for peace and human rights, causes that
illuminated his life as a diplomat and a Brazilian.
There are other unfortunate examples from other
times. We lost Anna Lindh, Swedish Minister for Foreign
Affairs, and daughter of the one of the countries most
closely linked to social justice, who was educated in
the Nordic tradition of social advancement and
commitment to peace and democracy. Years earlier,
another Swede — Olaf Palme — died, a man of peace and
good will, to whom the international community bade
farewell with the song of Chilean Violeta Parra, Gracias a
la vida, as a tribute to his struggles on behalf of the
persecuted, the disenfranchised and the impoverished.
At the beginning of the 1960s, while on a peace
mission, United Nations Secretary-General Dag
Hammarskjöld, also from Sweden, died in what was
apparently an accident, amid the tangled, political
turbulence in a Congo assailed by its enemies at home,
as well as international factors that were depriving its
sovereign leadership of vital oxygen. Still earlier,
Count Folke Bernadotte — also Swedish — was a
victim of terrorism while on a peace mission for the
United Nations in Jerusalem. Even before that, at the
end of the Second World War, Swedish diplomat Raoul
Wallenberg, who, from Budapest, opened the way to
freedom for Jews who were being persecuted by Nazi
barbarity, disappeared without a trace.
It seems that nothing has changed. Social
injustice goes on forever. Conflicts repeat themselves.
The protagonists of historic change are physically
eliminated or morally destroyed. The advocacy of
violence is dragging us towards terrorism and war.
Inspired by the values of social justice,
democracy and peace, on behalf of the President of the

Bolivarian Republic of Venezuela, Hugo Chávez Fr'as,
I wish to reaffirm our support for the United Nations
from a position that is critical yet unambiguous and
totally consistent with its loftiest goals. These same
values inspire us in Venezuela, a country that prided
itself on being the richest and most democratic nation in
Latin America, but that squandered its privileged
historical opportunities and fell into a process of ethnical
and social decay that has brought us close to the abyss.
As a result, we had to assume a profound process of
transformation towards peace and democracy.
The sectors affected by the democratic
transformation have resorted to force to frustrate this
commitment of the majority. They have resorted to
military coup, oil sabotage, financial panic and media
terrorism. Thank God that they failed, but they still
caused much damage.
The provisions of a Constitution approved by the
people in a referendum that expands the basis of
democracy in a social State founded on law, and which
is truly our country plan for all, have generated violent
and anti-democratic opposition. Opening the way to
participatory democracy and to an economy that is free,
yet not anarchic, and that protects private freedoms
without bowing to the almighty market, has stirred up
the most egoistic and insensitive sector of our country
and of the international community — the neoliberals.
On this subject, His Holiness Pope Paul VI, in his
encyclical Populorum Progressio, of March 1967, said
“This unchecked liberalism leads to dictatorship
rightly denounced by Pius XI as producing ‘the
international imperialism of money’. One cannot
condemn such abuses too strongly by solemnly
recalling once again that the economy is at the
service of man.”
Entrepreneurs who took no risks, protected by a
colluding Government under a captive market, who did
not compete and who evaded taxation promoted a
conspiracy against the legitimate Government of
Venezuela, allied with international sectors that had
been past beneficiaries.
Now, therefore, our democracy, threatened
unsuccessfully by certain Venezuelan media magnates,
invites members of the international community to see
for themselves in Venezuela the strength of our society
and the immense civil liberties available in our country,
including the broadest freedom of expression in our
entire hemisphere. We will welcome witnesses to come
to Venezuela and watch our television, read our
newspapers, interview the owners of the private media,
listen to commentators and news anchors, and draw
their own conclusions. We need them to familiarize
themselves with the most hidden threat against
democracy: the media dictatorship, a mirror of the
culture of violence and mediocrity.
Our process of social change in peace and
democracy was interrupted by an assault against
legality by the media and their hypnotized followers. In
scarcely three days, during their ephemeral de facto
Government, all democratic institutions were
abolished, before people and soldiers in the streets
restored normalcy. Today, we aspire to peace and
reconciliation among Venezuelans. In our democracy,
there is room and hope for everyone.
We want also peace for our sister Colombia and
in Northern Ireland, in the Balkans, between Jews and
Palestinians and throughout the world. Peace is also the
aspiration of the Members of the United Nations, but
there will not be lasting peace without social justice; there
will not be stable democracies without social justice; and
freedom will be a fraud without social justice.
We congratulate the Secretary-General, Mr. Kofi
Annan, on his balanced and firm guidance of the
Organization at the very difficult time that the world is
passing through and on his wise and heartfelt message
to this democratic Assembly.
This year, our activities in the General Assembly are
overclouded by the attack on the United Nations
headquarters in Baghdad, where so many faithful servants
of the Organization lost their lives, by the aftermath of
the war and the tense situation existing in the Middle East
and by the alarming world poverty indices, a scenario that
leads us to profound reflection and demands that we
strengthen the Organization’s capacity to respond.
Venezuela’s action has been aimed at restoring
and promoting multilateralism as a means and a
blueprint for the shaping of a more democratic world.
Unilateralism is monochromatic, worn out, oppressive
and authoritarian; multilateralism is polychromatic,
animated, tolerant and democratic. In that conviction, we
assumed the responsibility of chairing the Group of 77
last year and the Group of 15, whose summit meeting we
will hold next year in my country. There are mechanisms
through which the developing world is expressing its
multilateral voice and its aspirations to the universal
common good and to international social justice.
37

Historical developments since 1945 require that
we have a more democratic and more representative
Security Council. We must strengthen the General
Assembly given its democratic and participatory nature.
We want the Economic and Social Council to be the
powerful organ that it has not been allowed to be.
The Charter of the United Nations cannot be
tailored to suit unilateral conveniences. War is not a
romantic adventure that brings us to a happy ending in
which the superheroes defeat the villains. Sometimes,
war turns into a death trap that causes harsher suffering
than the suffering that, in theory, it intends to alleviate.
Sometimes, it brings other wars, more violence and
more terrorism.
Use of force by the State should not be
undertaken at the discretion of those who happen to be
interested at the time. The responsibility of the
Organization’s Members is collective, as the
international security that we want to protect and
guarantee must be. We all desire a better world for
future generations, and why not for ourselves? We are
all protagonists in this world drama; hegemonies
appear archaic and authoritarian. Our objective is a
strengthened, universal and democratic Organization.
A year ago in this Hall, we condemned the
abominable terrorist attacks of 11 September 2001, in
which we lost thousands of citizens of the United
States and of other countries. That sudden holocaust
was perhaps the product of religious fundamentalism,
but it is unjust to single out the believers of one faith
for acts of extremist minorities when other minorities
of believers have also committed crimes against
humanity in the name of the Lord. Terrorism destroys
human lives, both of innocents and of combatants; it
torments family members, friends and peoples. There is
no good terrorism, not in the name of an ethnicity or of
a nationality; not in the name of justice or of freedom;
not in the name of God.
Four days ago, on behalf of the Bolivarian
Republic of Venezuela, I deposited the ratification
instruments of the International Convention for the
Suppression of Terrorist Bombings, the International
Convention for the Suppression of the Financing of
Terrorism and the Optional Protocol to the Convention
on the Rights of the Child on the involvement of
children in armed conflicts. Yesterday, the Venezuelan
Parliament made the Inter-American Convention
against Terrorism a law of the Republic. We hope that
the ratification procedure will be completed within the
Organization of American States as soon as possible.
Nevertheless, we must continue the frontal assault
on the most widespread and destructive forms of
terrorism: poverty and social exclusion. The developing
world is suffering from hunger, poverty and exclusion
caused by an unjust economic system enveloped in the
practices of savage neo-liberalism and in the globalized
economy with an unfair scheme of commercial trade
that generates unemployment, exploitation, inequality
and resentment. It is a system that attacks the dignity of
the human person. Its leaders are not accustomed to
speaking of social justice in their statements.
One initiative that the President of Venezuela has
undertaken to fight poverty is the creation of an
international humanitarian fund that we proposed at the
International Conference on Financing for Development,
held at Monterrey; at the World Summit on Sustainable
Development, held at Johannesburg; and once again in
the General Assembly. The fund is designed to be a
consistent and innovative source for financing non-
refundable resources coming from the reduction of
military expenditures and money confiscated as a result
of narco-trafficking and corruption. It will be an
effective formula of international assistance to generate
opportunities for economic and social progress in
countries excluded from traditional financing schemes.
Converging proposals make us optimistic in the light of
this type of initiative.
I conclude with a quotation from His Holiness
John Paul II in 1994:
“The world longs for peace and has a
desperate need of peace. Yet wars, conflicts,
increasing violence and situations of social unrest
and endemic poverty continue to reap innocent
victims and to cause divisions between
individuals and peoples. At times peace appears a
truly unattainable goal! In a climate made cold by
indifference and occasionally poisoned by hatred,
how can one hope for the dawn of an era of
peace, which only feelings of solidarity and of
love can usher in?”
That is how all Members of the Organization should
concentrate our efforts to find the necessary means that
will enable us to ensure peace and democracy at home
and in the international community, availing ourselves
of the best antidote to violence: social justice.







